Exhibit For Immediate Release Contact: WSP Holdings Limited CCG Investor Relations, Inc. Mr. Yip Kok Thi, Chief Financial Officer Mr. Crocker Coulson, President Phone: +86-510-8536-0401 Phone: +1-646-213-1915 (New York) E-mail: info@wsphl.com E-mail: crocker.coulson@ccgir.com http://www.wsphl.com http://www.ccgir.com/ WSP Holdings Reports Second Quarter 2008 Results Wuxi, China, August 15, 2008—WSP Holdings Limited (NYSE: WH) (“WSP Holdings” or the “Company”), a leading Chinese manufacturer of API (American Petroleum Institute) and non-API seamless casing, tubing and drill pipes used in oil and natural gas exploration, drilling and extraction (“Oil Country Tubular Goods” or “OCTG”), and other pipes and connectors, today announced its unaudited financial results for the quarter ended June30, 2008. Highlightsfor the Second Quarter 2008 and Recent Developments ● Net revenue was $199.2million, an increase of 55.1% from the second quarter of 2007 ● Gross profit was $54.7million, an increase of 62.2% from the second quarter of 2007 ● Income from operations was $42.4million, an increase of 47.6% from the second quarter of 2007 ● Net income was $26.0million,an increase of24.7% fromthe second quarter of 2007 ● Non-API product sales were $77.8 million, anincrease of115.1% from the second quarter of 2007 ● Sales to international customers were$123.4million, an increase of 73.7% from the second quarter of 2007 ● Entered into a definitive agreement to acquire 100% equity ownership of Tuoketuo County Mengfeng Special Steel Co., Ltd. (“Mengfeng”), a steel and iron manufacturing company ● Received significant new purchase orders for 8,217 tonnes of API products from the United States and 2,246 tonnes of non-API products from Thailand 4 “We continued our strong growth during this past quarter.Our net revenue increased because of strong growth in the sales of non-API products, robust demand from overseas customers, and higher average selling prices for all of our products,” said Mr. Longhua Piao, Chairman and CEO of WSP Holdings.“We also used proceeds from our public offering last December to expand our manufacturing capacity, acquire a Chinese steel and iron manufacturing company, and expand our overseas marketing and sales network.” “The purchase of Mengfengis part of our plan to become a vertically integrated business. Mengfeng’s production will ensure that we will have adequate supplies of steel and iron billets. We plan to use Mengfeng to expand our metallurgical research and develop specialized alloys for use in high-end non-API OCTG products. A stable source of high quality material at a lower cost will enhance our ability to meet the needs of our domestic and international customers,” concluded Mr. Longhua Piao. Second Quarter 2008 Results WSP Holdings’ net revenue in the second quarter of 2008 was $199.2million, an increase of 55.1% from $128.4 million in the second quarter of 2007.Sales volume was 138,599tonnes for the second quarter of 2008,up 21.7% from 113,879tonnes in the second quarter of Strong growth in sales of non-API products contributedsignificantly to increased net revenue in the second quarter of 2008.Non-API products, which are products that are tailor-made to meet customers’ specifications, are generally manufactured to a higher standard than API products and have higher selling prices than API products.Non-API product sales volume was 41,788 tonnes in the second quarter of 2008, an increase of 72.6% from 24,214 tonnes in the second quarter of 2007.Sales of non-API products were $77.8 million in the second quarter of 2008, anincrease of 115.1% from sales of $36.2 million in the second quarter of 2007.Non-APIaccounted for 39.1% of the Company’s net revenue in the second quarter of 2008, compared to28.2% in the second quarter of API product sales volume was 74,645 tonnes in the second quarter of 2008, a 0.2% increase from 74,528 tonnes sold in the second quarter of 2007.API product sales were $101.9 million in the second quarter of 2008, a27.4% increase from sales of $80million in the second quarter of 2007.Sales of other products were $19.5million in the second quarter of 2008, up 58.9% from $12.3 million in the second quarter of Gross profit in the second quarter of 2008 was $54.7 million,an increase of 62.2% from $33.7 million in the second quarter of 2007.Gross profit margin was 27.5%, compared to 26.3% in the second quarter of 2007. Gross profit margin increased because of higher average selling prices for non-API products, API products and other products, as well as the increased sales of higher margin non-API products. Operating expenses in the second quarter of 2008 were $12.3 million, an increase of 145.9% from $5.0million in the second quarter of 2007.Operating expenses increased because of higher marketing and selling expenses related to higher costsofpost-sales and on-site technology support and increased sales commissions to sales representatives involved in overseas sales.General and administrative expenses increased because the overall scale of productionexpanded,and there were higher salary expenses due to hiring additional employees. 5 Income from operationsin the second quarter of 2008 was $42.4million, an increase of 47.6% from the second quarter of 2007.Operating margin was 21.3% in the second quarter of 2008, compared to 22.4% in the second quarter of 2007. Net interest expense was $4.9millionin the second quarter of 2008 compared to $2.1 million in the second quarter of 2007.Although offset by higher interest incomeearned bythe proceedsfrom the Company’s initial public offering, net interest expense increased because of larger bank loans due to more working capital required for increased scale operations. Income tax expense was $10.5 million, an increase of 110.1% from the second quarter of 2007.Income tax expense increased in the second quarter of 2008 as a result of a higher tax rate of 25% compared to an income tax rate of 15% in the second quarter of 2007, as well as payment of a deferred tax relating to a withholding tax on certain unremitted dividends from subsidiaries in China. Net foreign exchange loss in the second quarter of 2008 was $1.1 million due to the depreciation of the U.S. Dollar against the Chinese Renminbi.Sales to overseas customersdenominated in U.S. Dollars increased in the second quarter of 2008 from the second quarter of 2007. Net income was $26.0million in the second quarter of 2008, anincrease of 24.7%from $20.8million in the second quarter of 2007. Basic and dilutedearnings perADSwere both $0.25for the second quarter of 2008, compared to $0.28 for both in the second quarter of There were 205,789,800 fully diluted weighted average ordinary shares outstanding as of June30, 2008, compared to 150,000,000 in the second quarter of Six Month Financial Results Revenues for the first six months of 2008 were $330.4 million, up 44.8% from revenues of $228.1 million in the first six months of 2007. Gross profit was $86.8 million, up 46.3% from gross profit of $59.3 million for the six months of 2007.Gross margin was26.3%, compared to 26.0% for the first six months of 2007. Operating income was $67.5 million, up 31.3% from $51.4 million for the first six months of 2007.Net income was $41.8 million, or $0.20 per fully diluted share, compared to $36.8 million, or $0.25 per fully diluted share, for the first six months of 2007. Financial Condition As of June 30, 2008, the Company had $277.5 million in cash, cash equivalents and bank balance, down from $300.9 million as of December 31, 2007.Inventory and accounts receivable increased proportionately with an increase in overall production. Working capital was $206.9 million as of June30, 2008, compared to $203 million as of December31, 2007.Total shareholders’ equity was $420.6 million as of June30, 2008, up from $341.1 million as of December31, Recent Developments From May through July 2008, WSP Holdings’ wholly-owned subsidiaries, Wuxi Seamless Oil Pipes Company Limited (“WSP China”) received purchase orders for 8,217 tonnes of
